Ryan, O. J.
I concur in this judgment. The special verdict disposed of all the issues in the case, and the question which the learned judge of the court below refused to put, was supernumerary.
But I cannot give my assent to the diotmn, that the court may eke out the failure of a special verdict to pass on all the issues, by holding that the evidence on the question omitted appears to the conrt to be uncontradicted and satisfactory. That is invading the province of the jury, and violating the *415rule that a verdict must pass upon all the issues. Heeron v. Beckwith, 1 Wis., 17, and cases cited in the note of Tilas & Bryant.
The learned justice who writes the opinion of the court cites in support of the dictum three cases in 41 Wis. Those cases were determined in my absence, and they appear to proceed on no authority. They are more or less in conflict with many well considered cases in the court. And it is to be hoped that they will not be followed.
It is essential to the right administration of justice, that a sharp line should always be drawn between the functions of the jury and the functions of the court. And I fear that, among the many laxities induced by the code, there is a tendency to relax this rule, creating vicious confusion of function. See the late cases of State v. Castle, 44 Wis., 670, and Cottrill v. Cramer, post, p. 488. In the- former, the court toot from the jury a question of fact, and in the latter submitted to the jury a question of law.
By the Cowrt. — The judgment of the county court is affirmed.